DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 05/06/2022 have been considered but are moot in view of a new ground of rejections.
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-18, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (WO 2017/041303 A1 – hereinafter Zhou).
Regarding claim 1, Zhou discloses an apparatus, comprising: a memory ([0022] – a non-transitory computer-readable medium storing instructions); and a processor operatively coupled to the memory ([0022] – a processor a computer coupled to the memory to execute the instructions stored thereon), the processor configured for: receiving a set of images captured by a camera ([0085]; [0088] – receiving images captured by a camera as further described at least at [0061]-[0067]); selecting a set of feature points in a particular image from the set of images, each of the feature points corresponding to a respective region of interest (ROI) ([0126]-[0129] – selecting a set of features points in each image frame, each of the feature points corresponding a target object, e.g. people, or a background object, e.g. a building, a tree, a golf course, etc., each of which is a ROI); determining a moving direction of each of the feature points ([0128]-[0130] – determining a moving direction of feature points that move across the image frames at a given speed); classifying the ROIs as foreground or background based on the moving directions of the feature points ([0128]-[0130] – based on direction and speed of features, classifying ROIs as background feature, i.e. ROIs moving in opposite direction with the camera at speed proportional to the speed of camera by a scaling constant, then classifying the ROIs as foreground when they move in opposite directions with feature points associated with the background feature); generating an altered image from the particular image in which the ROIs classified as foreground have been altered ([0091]; [0105]; [0112]; [0113] – generating an altered image by placing a contour around a ROI that is classified as foreground); and at least one of outputting the altered image to an interface, outputting the altered image on a network and storing the altered image in a standardized format ([0091] – at least outputting the altered image to an interface for display).
Claim 7 is rejected for the same reason as discussed in claim 1 in view of Zhou also disclosing a non-transitory processor-readable medium storing code representing instructions to be executed by a processor coupled to the non-transitory processor-readable medium, the code comprising code to cause to the processor to perform the recited operations ([0022] – a non-transitory computer-readable medium storing instructions to be executed a processor of a computer to cause the processor the perform the recited operations).
Claim 8 is rejected for the same reason as discussed in claim 1 above.
Regarding claim 9, Zhou also discloses said classifying comprises: determining a first subset of the feature points having a uniform moving direction ([0128] – determining a subset of feature points associated with background having a uniform moving direction, e.g. along an x-axis at a linear velocity as further described at least at [0130]-[0131] and [0149]); determining a second subset of feature points having respective moving directions that are non-uniform ([0130] – determining a set of feature points having moving directions different from the moving direction of the camera including movement at an angular velocity when the imaging device moves in a linear direction or at a linear velocity as further described at least at [0149] and [0151]); wherein the ROIs corresponding to the feature points in the first subset are classified as background ([0128]; [0149] – background ROIs having the subset of feature points associated with background having a uniform moving direction, e.g. along an x-axis at a linear velocity as further described at least at [0130]-[0131] and [0151]) and wherein the ROIs corresponding to the feature points in the second subset are classified as foreground ([0130]; [0149]; [0151] – foreground ROIs with the set of feature points having moving directions different from the moving direction of the camera including movement at an angular velocity when the imaging device moves in a linear direction or at a linear velocity).
Regarding claim 10, Zhou also discloses said classifying comprises: determining a first subset of the feature points having a uniform moving direction ([0128] – determining a subset of feature points associated with background having a uniform moving direction, e.g. along an x-axis at a linear velocity as further described at least at [0130]-[0131]); determining a second subset of feature points having respective moving directions that are non-uniform ([0130] – determining a set of feature points having moving directions different from the moving direction of the camera including movement at an angular velocity when the imaging device moves in a linear direction or at a linear velocity); wherein if the number of feature points in the first subset is greater than the number of feature points in the second subset (Fig. 16 – the number of feature points in the first subset is at least 5 greater than the number of feature points in the second subset, which is 3), the ROIs corresponding to the feature points in the first subset are classified as background ([0128]; [0149] – background ROIs having the subset of feature points associated with background having a uniform moving direction, e.g. along an x-axis at a linear velocity as further described at least at [0130]-[0131] and [0151]) and wherein the ROIs corresponding to the feature points in the second subset are classified as foreground ([0130]; [0149]; [0151] – foreground ROIs with the set of feature points having moving directions different from the moving direction of the camera including movement at an angular velocity when the imaging device moves in a linear direction or at a linear velocity).
Regarding claim 11, Zhou also discloses determining a direction of movement of the camera, wherein said classifying comprises: determining a first subset of the feature points having a moving direction opposite the direction of movement of the camera ([0128] -  identify the background features by identifying feature points that move across the image frames at a speed that is scaled in proportion to the speed of the camera and that is opposite to the direction in which the camera travels); determining a second subset of feature points having respective moving directions that are non-uniform ([0149]; [0151] – determining a second subset of feature points having curvilinear moving directions); wherein the ROIs corresponding to the feature points in the first subset are classified as background ([0128] -  ROIs of background corresponding to feature points that move across the image frames at a speed that is scaled in proportion to the speed of the camera and that is opposite to the direction in which the camera travels) and wherein the ROIs corresponding to the feature points in the second subset are classified as foreground ([0149]; [0151] – ROIs of foreground target objects corresponding to the feature points having curvilinear moving directions).
Regarding claim 12, Zhou also discloses selecting a set of feature points in a particular image from the set of images, each of the feature points corresponding to a respective region of interest (ROI) comprises: dividing the particular image into a plurality of ROIs ([0094]-[0101] – dividing a particular image into a plurality of ROIs via analyzing movement characteristics of pixels or object recognition); and selecting a particular point within each ROI as the feature point corresponding to that ROI ([0094]-[0101] – a ROI has a plurality of feature points, each of pixels in each ROI as a feature point corresponding to that ROI).
Regarding claim 13, Zhou also discloses the particular point within each ROI is the center point of that ROI ([0094]-[0101] – a ROI has a plurality of feature points, each of pixels in each ROI as a feature point corresponding to that ROI, including the center point of that ROI).
Regarding claim 14, Zhou also discloses the particular point within each ROI is randomly selected within that ROI ([0094]-[0101] – a ROI has a plurality of feature points, any of the pixels in each ROI as a feature point corresponding to that ROI).
Regarding 15, Zhou also discloses the particular point within each ROI is selected based on a texture associated with that ROI ([0078] – detecting a feature point via texture detection).
Regarding claim 16, Zhou also discloses the texture is at least one of pattern, appearance and design ([0082] – the texture is at least pattern and appearance, e.g. figures, colors, etc.).
Regarding claim 17, Zhou also discloses selecting a particular point within each ROI comprises applying an edge, corner, blob or ridge detector to that ROI ([0079] – selecting feature points via an edge detection algorithm, a corner detection algorithm, a blob detection algorithm, or a ridge detection algorithm).
Regarding claim 18, Zhou also discloses dividing the particular image into the ROIs ([0094]-[0101] – dividing a particular image into a plurality of ROIs via analyzing movement characteristics of pixels or object recognition).
Regarding claim 24, Zhou also discloses the apparatus defined in claim 1, implemented as a body-worn camera ([0083] - a mobile device, a cell phone or smartphone, a personal digital assistant (PDA), a computer, a laptop, a tablet PC, a media content player, wearable devices such as a virtual reality headset or a head mounted device (HMD)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to claims 1, 7-18, and 24 above, and further in view of Sendik (US 2014/0369603 A1 – hereinafter Sendik).
Regarding claim 19, see the teachings of Zhou as discussed in claim 18 above. However, Zhou does not disclose the dividing comprises placing a grid over the particular image, the grid defining a plurality of cells, each of the cells corresponding to one of the ROIs.
Sendik discloses dividing comprises placing a grid over a particular image, the grid defining a plurality of cells, each of the cells corresponding to one of ROIs ([0016]; [0060]; Figs. 6-7).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Sendik into the method taught by Zhou to achieve an accurate detection of ROIs even when noise and/or a speckle exist (Sendik: [0081]).
Regarding claim 20, see the teachings of Zhou and Sendik as discussed in claim 19 above, in which Sendik also discloses the grid is a regular grid (Figs. 6-7 – the grid is a regular grid). The motivation for the combination of Zhou and Sendik has been discussed in claim 19 above.
Regarding claim 21, see the teachings of Zhou and Sendik as discussed in claim 19 above, in which Sendik also discloses the grid is an orthogonal grid or a perspective grid (Figs. 6-7 – the grid is at least orthogonal grid). The motivation for the combination of Zhou and Sendik has been discussed in claim 19 above.
Claims 22-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to claims 1, 7-18, and 24 above, and further in view of Rao (US 2017/0076572 A1 – hereinafter Rao).
Regarding claim 22, see the teachings of Zhou as discussed in claim 8 above, in which Zhou also discloses generating an altered image comprises altering an area around person in the ROIs classified as foreground ([0091]; [0105]; [0112]; [0113] – generating an altered image by placing a contour around a person in the ROIs that are classified as foreground as further shown in Fig. 5).
However, Zhou does not disclose generating an altered image comprises obfuscating an identity of the person.
Rao discloses generating an altered image comprises obfuscating an identity of a person in the ROIs classified as foreground ([0036] – obscuring a person’s face).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Rao into the method taught by Zhou to protect privacy sensitive areas if required.
Regarding claim 23, see the teachings of Zhou as discussed in claim 8 above. However, Zhou does not disclose generating an altered image comprises scrambling, blurring, pixelating or blanking at least part of the ROIs classified as foreground.
Rao discloses generating an altered image comprises scrambling, blurring, pixelating or blanking at least part of the ROIs classified as foreground ([0036] – obscuring a person’s face via blurring as further describe at least at [0045]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Rao into the method taught by Zhou to protect privacy sensitive areas if required.
Regarding claim 25, see the teachings of Zhou as discussed in claim 1 above. However, Zhou does not disclose the apparatus is implemented as a privacy-protective data management controller.
Rao discloses an apparatus is implemented as a privacy-protective data management controller ([0036]; [0045]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Rao into the apparatus taught by Zhou to protect privacy sensitive areas if required.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484